Citation Nr: 0525953	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-05 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for duodenitis, and if so, entitlement to service 
connection for duodenitis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from active service in December 1989 
after more than 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In those determinations, the RO inter alia denied the 
appellant's application to reopen a previously denied claim 
of service connection for duodenitis, denied the claims of 
service connection for hypertension and erectile dysfunction, 
and denied a compensable evaluation for residuals of a 
fractured sixth rib.  The appellant disagreed and this appeal 
ensued.  

In May 2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of 
record.  The appellant withdrew, on the record, the issue 
regarding the rating for his sixth rib, and this issue is 
considered withdrawn.  See 38 C.F.R. § 20.204 (2004).

In this decision, the Board reopens the duodenitis claim, 
remands that claim to the RO for additional development, 
grants service connection for hypertension, and denies 
service connection for erectile dysfunction.  The reopened 
claim of service connection for duodenitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  



FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
duodenitis.  

2.  The evidence received since July 1990 concerning the 
claim of entitlement to service connection for duodenitis, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The appellant has hypertension that is etiologically 
related to his active service.  

4.  The appellant has erectile dysfunction that is not 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The July 1990 rating decision denying the appellant's 
claims of entitlement to service connection for duodenitis, 
is final.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.200 
(2001).  

2.  Evidence submitted since the July 1990 rating decision 
relevant to the claim of service connection for duodenitis is 
new and material; thus, the requirements to reopen that claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in January 2002, April 2002, and 
September 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Application to reopen the Duodenitis Claim

To reopen a previously denied claim, the appellant must 
submit new and material evidence.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence changed.  See 38 C.F.R. § 
3.156(a) (2004).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim to reopen in this case was received prior to August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1995 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

The evidence available at the time of the July 1990 rating 
decision included the service medical records, which showed 
the appellant was seen for duodenitis in service that 
resolved during service without residual.  Also of record was 
a VA examination in February 1990 indicating a history of 
duodenitis, though there were no residuals.  In the July 1990 
rating decision, the RO denied the claim because there were 
no present residuals.  

In reviewing the additional evidence received since July 
1990, the Board must look for new evidence that addresses the 
reason for the prior action - in this case, medical evidence 
establishing that the appellant currently has a abdominal 
disorder such as duodenitis.  The additional evidence 
received since July 1990 included copies of VA clinical 
records and post-service clinical records from service 
medical facilities that showed duodenitis and diverticulitis.  
In light of this evidence received after the July 1990 rating 
action, the Board concludes that this additional evidence is 
new and material as to the reasoning of the former action.  
As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

Applicable Law and Regulation Regarding Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  It generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West , 12 Vet. App. 
247, 253 (1999); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - including hypertension - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  


Service Connection for Hypertension

The appellant currently has hypertension, as shown in 
numerous post-service medical records.  Service department 
medical records in September 1994, in October 1995, in August 
1997, in January and February 1999, in October 2000, in March 
2001 included assessments of hypertension.  A private medical 
report in December 1996 included an assessment of 
hypertension with suboptimal control.  This evidence 
corresponds with the initial element of a service-connection 
claim.  

The service medical records reveal numerous blood pressure 
measurements, some of which over the course of his service 
indicated systolic readings at or above 140 millimeters (mm.) 
and diastolic readings at or above 90 mm.  A report of 
hospitalization in August 1986 included an impression of 
labile hypertension.  He had been referred for chest pain and 
initially had blood pressure of 170/120, which later 
normalized to 100/70.  The symptoms were related to a 
hyperventilation syndrome.  The separation examination in 
September 1989 revealed normal blood pressure measurements 
and a normal heart clinical evaluation.  

The key question in this case is whether there is a medical 
relationship between the currently shown hypertension and the 
symptoms and findings of labile hypertension documented in 
service.  The appellant has submitted the opinion of a 
physician at a service department medical facility, dated in 
September 2003, indicating that the appellant's hypertension 
existed prior to his retirement from the service.  This 
opinion satisfies the third and final element of a service 
connection claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
evidence supports the claim of service connection for 
hypertension.  

Service Connection for Erectile Dysfunction

The appellant has erectile dysfunction, as indicated by post-
service medical records prepared at service medical 
facilities.  An April 2003 service clinical record included 
an assessment of erectile dysfunction.  A November 1999 
service clinical record indicated the appellant used Viagra(r).  
Other post-service clinical records discussed benign 
prostatic hypertrophy and prostatitis, which is already 
service connected.  Thus, there is current medical evidence 
of erectile dysfunction that satisfies the initial element of 
the claim.  

The service medical records are entirely silent as to 
erectile dysfunction or any similar disorder.  The key 
question in this case is whether there is medical evidence of 
a nexus between the current erectile dysfunction and the 
appellant's service, or between erectile dysfunction and the 
service-connected prostatitis.  The appellant alleges there 
is a connection.  The evidence suggests he does not possess 
specialized knowledge of medicine that would make him 
competent to offer such a medical opinion.  See Espiritu, 
2 Vet. App. at 495.  Nor is there any evidence of a medical 
nature suggesting a relation between erectile dysfunction and 
either the appellant's service or his service-connected 
prostatitis.  Because the record does not contain such 
evidence, a medical examination is not necessary.  Wells v. 
Principi, 326 F. 3rd. 1381 (Fed. Cir. 2003).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for erectile dysfunction.  


ORDER

The application to reopen the claim of entitlement to service 
connection for duodenitis is granted.  

Service connection for hypertension is granted.  

Service connection for erectile dysfunction is denied.  


REMAND

With respect to the reopened claim of service connection for 
duodenitis, the record includes current evidence of 
duodenitis and diverticulitis and indications in the service 
medical records of treatment for similar disorders.  On 
remand, the RO should afford the appellant a VA examination 
to assess the nature and etiology of the claimed disorder.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of any current abdominal 
disorder, including duodenitis and 
diverticulitis.  Send the claims folder 
to the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the examiner - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and using 
her or his professional expertise - to 
determine the nature of any current 
abdominal disorder and to opine as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that any disorder found is etiologically 
related to service, including any 
findings from the service medical 
records.  The rationale should be given 
for all opinions and conclusions 
expressed.  Associate the examination 
report with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


